Citation Nr: 1001931	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-34 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder, to include emotionally immature unstable 
personality and dysthemic disorder, chronic severe, has been 
submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1964 to October 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an June 2008 Regional Office (RO) in 
St. Paul, Minnesota rating decision, which declined to reopen 
the claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's October 2008 substantive appeal, he stated 
that he did not want a hearing before a member of the Board.  
The Veteran's claim for service connection for a psychiatric 
disorder was certified to the Board in June 2009.  However, 
in a written correspondence, received in August 2009, the 
Veteran requested a video hearing before the Board.      

The Veteran has a right to request a hearing before the 
issuance of a Board decision.  38 C.F.R. § 20.700 (2009).  
Such request must be received within 90 days from 
notification of certification of the appeal.  See 38 C.F.R. § 
20.1304(a) (2009).  

In this case, the August 2009 statement from the Veteran was 
received within 90 days from notification of certification of 
the appeal.  Therefore, the Veteran is entitled to a 
videoconference hearing before a member of the Board.  
Accordingly, the Veteran should be afforded a videoconference 
hearing before the Board as requested.

The Board is cognizant that the Veteran's accredited 
representative has not had the opportunity to review this 
file since it was received at the Board, or to submit 
additional argument in support of the appeal.  However, as 
the Veteran very cleary requested the opportunity to testify 
at a hearing, and his representative will be afforded the 
opportunity to accompany him to that hearing and to present 
argument therein, the Board finds no prejudice to the Veteran 
in proceeding with a Remand at this time.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to 
schedule the Veteran for a videoconference 
hearing before the Board for the issue of 
entitlement to service connection for a 
psychiatric disorder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


